Detailed action
Summary
1. The office action is in response to the amendments filed on 12/11/2019.
2. Claims 1-20 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a stabilization circuit comprising a capacitor element connected to a load device via a first node and configured to generate a load voltage, by stabilizing the conversion voltage using the capacitor element, and output the load voltage to the load device; a frequency sensing circuit configured to sense a frequency of the load voltage and output sensing information about the frequency of the load voltage; and a frequency booster circuit configured to form a first current path connected to the first node based on the sensing information.”

Dependent claims 2-12 are allowable by virtue of their dependency.

Regarding claim 13. The prior art fails to teach “…a stabilization circuit that is connected to the first terminal, comprises a multilayer ceramic capacitor, and is configured to output a load voltage to a first node by charging or discharging the output voltage to or from the multilayer ceramic capacitor; and a frequency booster circuit that is connected to the first node and comprises a frequency booster switch, wherein turning-on or turning-off the frequency booster switch is controlled based on a frequency of the load voltage.”

Dependent claims 14-19 are allowable by virtue of their dependency.

Regarding claim 20. The prior art fails to teach “…a multilayer ceramic capacitor having a first end connected to the first node, the multilayer ceramic capacitor being configured to generate a load voltage by being charged or discharged based on the output voltage; a frequency controller configured to output a booster control signal based on a frequency of the load voltage; and a frequency booster circuit connected to the first node and configured to form a first current path connected to the first node, based on the booster control signal.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180351505 Balog et al. disclose systems and methods for determining arc events.
US 20120320486 LAGREE et al. disclose arc flash system for a power circuit.
US 20170269139 SCHMALZ et al. disclose arc fault circuit interrupter detector systems including super regenerative high frequency receiver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                         /ADOLF D BERHANE/     Primary Examiner, Art Unit 2838